Case 20-43597        Doc 1604   Filed 02/09/21 Entered 02/09/21 13:51:11         Main Document
                                           Pg 1 of 15


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

                                             §      Chapter 11
 In re:                                      §
                                             §      Case No. 20-43597-399
 BRIGGS & STRATTON                           §
 CORPORATION, et al.,                        §      (Jointly Administered)
                                             §
                Debtors.                     §


       MOTION OF THE PLAN ADMINISTRATOR FOR ENTRY OF AN ORDER
    (I) ESTABLISHING DEADLINES FOR FILING GENERAL ADMINISTRATIVE
      EXPENSE CLAIMS AND GOVERNMENTAL ADMINISTRATIVE EXPENSE
  CLAIMS; AND (II) APPROVING THE FORM AND MANNER OF NOTICE THEREOF

                Alan D. Halperin, as Plan Administrator (the “Plan Administrator”) of the wind-

 down estates (the “Wind-Down Estates”) of Briggs & Stratton Corporation and its debtor

 affiliates in the above-captioned chapter 11 cases, as debtors and debtors in possession

 (collectively, the “Debtors”), respectfully represents as follows in support of this motion (the

 “Motion”):

                                          Background

                1.      On July 20, 2020 (the “Petition Date”), the Debtors each commenced with

 this Court a voluntary case under title 11 of the United States Code (the “Bankruptcy Code”).

 The Debtors are authorized to continue to operate their business and manage their properties as

 debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On August

 5, 2020, the United States Trustee appointed an official committee of unsecured creditors (the

 “Creditors’ Committee”) in these chapter 11 cases pursuant to section 1102 of the Bankruptcy

 Code. No trustee or examiner has been appointed in these chapter 11 cases. The Debtors’ chapter

 11 cases are being jointly administered for procedural purposes only pursuant to Rule 1015(b) of
Case 20-43597             Doc 1604       Filed 02/09/21 Entered 02/09/21 13:51:11                     Main Document
                                                    Pg 2 of 15


 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1015(b) of the

 Local Rules of Bankruptcy Procedure for the Eastern District of Missouri (the “Local Rules”).

                     2.       On the Petition Date, the Debtors filed the Motion of Debtors for Entry of

 an Order (I) Approving (A) Bidding Procedures, (B) Designation of Stalking Horse Bidder and

 Stalking Horse Bid Protections, (C) Scheduling Auction and Sale Hearing, (D) Form and Manner

 of Notice of Sale, Auction, and Sale Hearing, and (E) Assumption and Assignment Procedures;

 (II) Authorizing (A) Sale of Debtors’ Asserts and Equity Interests Free and Clear of Liens Claims,

 Interests, and Encumbrances and (B) Assumption and Assignment of Executory Contracts and

 Unexpired Leases; and (III) Granting Related Relief [Docket No. 53]. On August 19, 2020, the

 Court entered an order [Docket No. 505] that, among other things, approved bidding procedures

 in connection with the sale of the Debtors’ assets, scheduled an auction to take place on September

 1, 2020, and scheduled a sale hearing for September 15, 2020. On September 15, 2020, the Court

 entered an order authorizing the Debtors to sell substantially all of their assets1 to Bucephalus

 Buyer, LLC (the “Purchaser”). On September 21, 2020, the Debtors closed the sale transaction.

                     3.       On December 18, 2020, the Court entered the Findings of Fact, Conclusions

 of Law, and Order Pursuant to Sections 1129(a) and (b) of the Bankruptcy Code and Rule 3020

 of the Federal Rules of Bankruptcy Procedure Confirming Second Amended Joint Chapter 11 Plan

 of Briggs & Stratton Corporation and its Affiliated Debtors [Docket No. 1485] that confirmed the

 Debtors’ Second Amended Joint Chapter 11 Plan (the “Plan”). The Plan became effective on

 January 6, 2021 (the “Effective Date”).




 1
     Order (I) Authorizing the Sale of the Asserts and Equity Interests to the Purchaser Free and Clear of Liens, Claims,
     Interests, and Encumbrances; (II) Authorizing the Assumption and Assignment of Certain Executory Contracts and
     Unexpired Leases; and (III) Granting Related Relief [Docket No. 898] (the “Sale Order”).



                                                             2
Case 20-43597            Doc 1604      Filed 02/09/21 Entered 02/09/21 13:51:11                  Main Document
                                                  Pg 3 of 15


                    4.       Under the Plan, effective on the Effective Date, all property of the Debtors’

 bankruptcy estates vested in the Wind-Down Estates and the Plan Administrator was appointed as

 the exclusive representative of the Wind-Down Estates with the authority to carry out and

 implement all provisions of the Plan.

                    5.       The Court entered an order on August 24, 2020 establishing the general bar

 date and the governmental bar date for the case.2 October 7, 2020 at 11:59 p.m., prevailing Central

 Time was set as the last date and time for each person and entity (excluding governmental units,

 as such term is defined in section 101(27) of the Bankruptcy Code, the “Governmental Units”)

 to file proofs of claim against the Debtors (the “General Bar Date”). Moreover, the Bar Date

 Order established the last date for each Governmental Unit to file proofs of claim against the

 Debtors as January 19, 2021 at 11:59 p.m., prevailing Central Time (the “Governmental Bar

 Date”). Administrative expense claims under sections 503(b) (except for section 503(b)(9)

 expenses) and 507(a)(2) were specifically excluded from the Bar Date Order.

                    6.       The Court entered an order on October 19, 2020 establishing the deadline

 (the “First General Administrative Expense Bar Date”) of November 23, 2020 at 5:00 p.m.

 (Central Time) for each person and entity, other than a Governmental Unit, that asserts entitlement

 to administrative priority status under sections 503 (but excluding claims under section 503(b)(9))

 and/or 507 of the Bankruptcy Code for claims (each, a “General Administrative Expense

 Claim,” collectively, the “General Administrative Expense Claims”) that arose between the

 Petition Date and October 19, 2020.3



 2
     Order (I) Establishing Deadlines for Filing Proofs of Claim and Procedures Relating Thereto and (II) Approving
     Form and Manner of Notice Thereof [Docket No. 564] (the “Bar Date Order”).
 3
  Order (I) Establishing Deadlines for Filing Requests for Payment of General Administrative Expense Claims and
 Governmental Administrative Expense Claims and (II) Approving the Form and Manner of Notice Thereof [Docket
 No. 1121] (the “First Administrative Expense Bar Date Order”).



                                                          3
Case 20-43597             Doc 1604      Filed 02/09/21 Entered 02/09/21 13:51:11                     Main Document
                                                   Pg 4 of 15


                     7.       In the First Administrative Expense Bar Date Order, the Court also

 established the deadline (the “First Governmental Administrative Expense Bar Date”) of

 January 19, 2021 at 5:00 p.m. (Central Time) for each Governmental Unit that asserts entitlement

 to administrative priority status under sections 503 and/or 507 of the Bankruptcy Code for claims

 (each, a “Governmental Administrative Expense Claim,” collectively, the “Governmental

 Administrative Expense Claims” and together with the General Administrative Expense Claims,

 the “Administrative Expense Claims”) that arose between the Petition Date and October 19,

 2020.4

                     8.       Additional information regarding the Debtors’ business and capital

 structure and the circumstances leading to the commencement of these chapter 11 cases is set forth

 in the Declaration of Jeffrey Ficks, Financial Advisor of Briggs & Stratton Corporation, in Support

 of the Debtors’ Chapter 11 Petitions and First Day Relief [Docket No. 51] (the “Ficks

 Declaration”).5

                                                      Jurisdiction

                     9.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

 §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

 before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.




 4
     Id.
 5
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Ficks
     Declaration.



                                                             4
Case 20-43597             Doc 1604      Filed 02/09/21 Entered 02/09/21 13:51:11                    Main Document
                                                   Pg 5 of 15


                                                  Relief Requested

                        10.   By this Motion, the Plan Administrator seeks entry of an order (the

 “Proposed Order”)6 pursuant to sections 105(a) and 503(a) of the Bankruptcy Code and

 Bankruptcy Rules 2002 and 3003(c):7

                    i.        establishing April 12, 2021 at 5:00 p.m. (Central Time) as the deadline
                              (the “Second General Administrative Expense Bar Date”) for each
                              person or entity, other than a Governmental Unit, that asserts a General
                              Administrative Expense Claim that arose between October 20, 2020 and
                              January 6, 2021;

                  ii.         establishing April 12, 2021 at 5:00 p.m. (Central Time) as the deadline
                              (the “Second Governmental Administrative Expense Bar Date” and
                              together with the Second General Administrative Expense Bar Date, the
                              “Second Administrative Expense Bar Dates”) for each Governmental
                              Unit that asserts a Governmental Administrative Expense Claim that arose
                              between October 20, 2020 and January 6, 2021;

                  iii.        approving the proposed procedures (the “Filing Procedures”) for filing
                              proofs of claim for administrative expense claims (each, an
                              “Administrative Expense Proof of Claim”);

                  iv.         approving the proposed procedures for providing notice (together with the
                              Filing Procedures, the “Procedures”) of the Second Administrative
                              Expense Bar Dates, including the form of notice (the “Second
                              Administrative Expense Bar Date Notice”), substantially in the form
                              annexed as Exhibit 1 hereto; and

                   v.         approving the proposed model Administrative Expense Proof of Claim form
                              (the “Administrative Expense Claim Form”), substantially in the form
                              annexed as Exhibit 2 hereto.




 6
     Copies of the Proposed Order will be made available on the Debtors’ case information website at
      http://www.kccllc.net/Briggs.
 7
     As used herein: (a) the term “claim” has the meaning given to it in section 101(5) of the Bankruptcy Code; (b) the
     term “entity” has the meaning given to it in section 101(15) of the Bankruptcy Code; ad (c) the term “person” has
     the meaning given to it in section 101(41) of the Bankruptcy Code.



                                                            5
Case 20-43597      Doc 1604      Filed 02/09/21 Entered 02/09/21 13:51:11             Main Document
                                            Pg 6 of 15


                              The Second Administrative Bar Dates

    A. The Second Administrative Expense Claims Bar Dates

                11.     To assist in the Debtors’ process of winding down and to provide needed

 clarity as to the total amount of potential administrative expense claims against the Wind-Down

 Estates, the Plan Administrator seeks to establish the respective bar dates for the General

 Administrative Expense Claims and the Governmental Administrative Expense Claims that arose

 between October 20, 2020 and January 6, 2021.

                12.     Sections 105(a) and 503(a) of the Bankruptcy Code provide the Court with

 the requisite authority to enter an order establishing the Second Administrative Expense Bar Dates

 in these cases. Section 503(a) of the Bankruptcy Code provides that “[a]n entity may timely file a

 request for payment of an administrative expense, or may tardily file such request if permitted by

 the court for cause.” 11 U.S.C. § 503(a). An inference may be drawn from section 503(a) that a

 deadline should be established for filing claims for administrative expenses to enable a debtor and

 its creditors to know which persons and entities are asserting administrative priority and what

 amounts are required to satisfy such claims.

                13.     Additionally, section 105(a) of the Bankruptcy Code provides, in relevant

 part, that, “[t]he court may issue any order, process, or judgment that is necessary or appropriate

 to carry out the provisions of this title.” Accordingly, the Court has the authority to set a bar date

 for the filing of all Administrative Expense Claims that arose between October 20, 2020 and

 January 6, 2021 to provide for an orderly and fair distribution to creditors.

                14.     Based on the Filing Procedures set forth below, the proposed Second

 Administrative Expense Bar Dates will give the Debtors’ creditors sufficient opportunity to

 prepare and file Administrative Expense Proofs of Claim.




                                                   6
Case 20-43597               Doc 1604      Filed 02/09/21 Entered 02/09/21 13:51:11                       Main Document
                                                     Pg 7 of 15


        B. The Form of Proof of Administrative Expense Claim

                      15.      The Plan Administrator has prepared, and requests that the Court approve,

 a form for filing a Proof of Administrative Expense Claim based on Official Form 410 that the

 Plan Administrator has modified to be applicable to filing Administrative Expense Claims that

 arose between October 20, 2020 and January 6, 2021 substantially in the form annexed as Exhibit

 2 hereto (the “Proof of Administrative Expense Claim Form”).

                  The Proposed Procedures for Filing Administrative Expense Claims

                      16.      The Plan Administrator proposes the following Filing Procedures for filing

 Administrative Expense Proofs of Claim:8

                      i.       Unless otherwise provided herein, the Second General Administrative
                               Expense Bar Date for General Administrative Expense Claims shall be
                               April 12, 2021 at 5:00 p.m. (Central Time) and the Second Governmental
                               Administrative Expense Bar Date for Governmental Administrative
                               Expense Claims shall be April 12, 2021 at 5:00 p.m. (Central Time).

                      ii.      Administrative Expense Proofs of Claim must conform substantially to the
                               Administrative Expense Claim Form annexed hereto as Exhibit 2.

                      iii.     Administrative Expense Proofs of Claim either must be filed
                               (i) through the CM/ECF system on the Court’s website at
                               https://ecf.moeb.uscourts.gov/cgi-bin/login.pl, (ii) electronically using the
                               Electronic Proof of Claim (ePOC) Program on the Court’s website at
                               https://www.moeb.uscourts.gov/epoc-electronic-proof-claim-filing,
                               (iii) sent by first-class mail or overnight courier to the Clerk of the
                               Bankruptcy Court, Eastern District of Missouri, 111 S. 10th St., 4th Floor,
                               St. Louis, MO 63102; or (iv) sent by first-class mail, overnight courier, or
                               hand-delivery to Briggs Claims Processing Center, c/o KCC, 222 N. Pacific
                               Coast Highway, Suite 300, El Segundo, CA 90245. Administrative Expense
                               Proofs of Claim may not be delivered by facsimile or electronic mail
                               transmission.

                      iv.      Administrative Expense Proofs of Claim will be deemed filed only if
                               actually received by the Clerk of the Court or KCC on or before the

 8
     For the avoidance of doubt, this Motion is not a request for an extension of the General Bar Date for parties asserting
     prepetition claims or section 503(b)(9) claims to file proofs of claim relating thereto or an alteration of the
     Governmental Bar Date for Governmental Units to file proofs of claim in respect of prepetition claims against any
     Debtor.



                                                               7
Case 20-43597         Doc 1604    Filed 02/09/21 Entered 02/09/21 13:51:11              Main Document
                                             Pg 8 of 15


                         applicable Second Administrative Expense Bar Date by one of the approved
                         methods of filing described in the Motion.

                v.       Administrative Expense Proofs of Claim must (a) be signed by the claimant,
                         or, if the claimant is not an individual, by an authorized agent of the
                         claimant under penalty of perjury; (b) set forth with specificity the legal and
                         factual bases for the alleged claim; (c) include supporting documentation (if
                         voluminous, attach a summary) or explanation as to why documentation is
                         not available; (d) be in the English language; and (e) be denominated in
                         United States currency (using the exchange rate, if applicable, as of July 20,
                         2020).

                vi.      Administrative Expense Proofs of Claim must specify by name and case
                         number the Debtor against which the General Administrative Expense
                         Claim or Governmental Administrative Expense Claim is filed; if the holder
                         asserts a General Administrative Expense Claim or Governmental
                         Administrative Expense Claim against more than one Debtor or has a General
                         Administrative Expense Claim or Governmental Administrative Expense
                         Claim against different Debtors, a separate Administrative Expense Proof
                         of Claim must be filed with respect to each Debtor.

                vii.     The following persons and entities are not required to file an Administrative
                         Expense Proof of Claim on or before the applicable Second Administrative
                         Expense Bar Date in order to retain their rights to assert the claims identified
                         below:

                         a.      any person or entity that already has filed in proper form an
                                 Administrative Expense Proof of Claim against the Debtors in the
                                 above-captioned chapter 11 cases, which claim sets forth with
                                 specificity the legal and factual basis for the claim and includes
                                 supporting documentation upon which the claimant relies to support
                                 the General Administrative Expense Claim or Governmental
                                 Administrative Expense Claim in a form substantially similar to the
                                 Administrative Expense Claim Form;

                         b.      any holder of a General Administrative Expense Claim or
                                 Governmental Administrative Expense Claim that has been allowed
                                 by order of this Court entered on or before the applicable Second
                                 Administrative Expense Bar Date;

                         c.      any person or entity whose General Administrative Expense Claim
                                 or any Governmental Unit whose Governmental Administrative
                                 Expense Claim has been paid in full by any of the Debtors;

                         d.      any holder of a General Administrative Expense Claim or
                                 Governmental Administrative Expense Claim for which specific
                                 deadlines previously have been fixed by this Court;




                                                    8
Case 20-43597      Doc 1604      Filed 02/09/21 Entered 02/09/21 13:51:11             Main Document
                                            Pg 9 of 15


                        e.      any counterparty to an executory contract or unexpired lease of
                                nonresidential real property that was assumed and assigned to the
                                Purchaser pursuant to the Sale Order;

                        f.      any person or entity whose General Administrative Expense Claim
                                or any Governmental Unit whose Governmental Administrative
                                Expense Claim is on account of any open purchase orders;

                        g.      any person who was employed by any Debtor subsequent to the
                                Petition Date;

                        h.      any professional retained by the Debtors or the Creditors’
                                Committee under sections 327, 328, 363 or 1103 of the Bankruptcy
                                Code and whose claim is for services performed and
                                reimbursements of expenses incurred in these cases; and

                        i.      the Office of the U.S. Trustee, including any requests for payment
                                of quarterly fees.

          Consequences of Failure to File an Administrative Expense Proof of Claim

                17.     The Plan Administrator proposes that, pursuant to Bankruptcy Rule

 3003(c)(2), any holder of a General Administrative Expense Claim or Governmental Administrative

 Expense Claim that arose between October 20, 2020 and January 6, 2021 that fails to file an

 Administrative Expense Proof of Claim in appropriate form by the applicable Second

 Administrative Expense Bar Date “shall not be treated as an administrative creditor with respect

 to such claim for the purposes of voting and distribution.” Fed. R. Bankr. P. 3003(c)(2).

 Accordingly, the Plan Administrator requests that any holder of a claim that arose between October

 20, 2020 and January 6, 2021 against any of the Debtors that is required to file an Administrative

 Expense Proof of Claim in accordance with the Proposed Order, but fails to do so on or before the

 applicable Second Administrative Expense Bar Date, shall be forever barred, estopped, and

 enjoined from asserting such claim against the Debtors and their property, and the Debtors and

 their property will be discharged from all indebtedness or liability with respect to any such claim.

 Moreover, the holder of such claim shall not be permitted to participate in any distribution in these

 chapter 11 cases on account of such claim, or receive further notices regarding such claim.


                                                  9
Case 20-43597         Doc 1604      Filed 02/09/21 Entered 02/09/21 13:51:11           Main Document
                                              Pg 10 of 15


                          Notice of the Administrative Expense Bar Date

                18.      Pursuant to Bankruptcy Rules 2002(a)(7), (f), and (l), the Plan

 Administrator proposes to provide notice of the Second Administrative Expense Bar Dates in

 accordance with the following notice procedures:

                i.       Within three (3) business days of entry of an order granting the relief
                         requested herein and at least thirty (30) days prior to the Second General
                         Administrative Expense Bar Date, the Plan Administrator shall cause KCC
                         to mail the Second Administrative Expense Bar Date Notice to the
                         following parties (collectively, the “Notice Parties”):

                         a.      the Office of the U.S. Trustee;

                         b.      counsel for the Creditors’ Committee;

                         c.      all parties known to the Plan Administrator as having an actual or
                                 potential Administrative Expense Claim against any of the Debtors’
                                 estates, including all persons who were employed by the Debtors
                                 from October 20, 2020 to January 6, 2021;

                         d.      all parties who have requested notice of the proceedings in these
                                 chapter 11 cases as of the date of entry of an order in respect of this
                                 Motion;

                         e.      all parties to executory contracts and unexpired leases of the
                                 Debtors; and

                         f.      such additional persons and entities deemed appropriate by the Plan
                                 Administrator.

                ii.      The Plan Administrator shall post the Administrative Expense Claim Form
                         and the Second Administrative Expense Bar Date Notice on the website
                         established   by      KCC       for    these     chapter    11    cases:
                         https://www.kccllc.net/briggs.

                19.      The Plan Administrator requests the Court approve the use of the Second

 Administrative Expense Bar Date Notice. Specifically, the Second Administrative Expense Bar

 Date Notice notifies parties of:

                i.       the Second Administrative Expense Bar Dates;

                ii.      who must file an Administrative Expense Proof of Claim;



                                                   10
Case 20-43597           Doc 1604    Filed 02/09/21 Entered 02/09/21 13:51:11          Main Document
                                              Pg 11 of 15


                  iii.      the Procedures for filing an Administrative Expense Proof of Claim;

                  iv.       the consequences of failing to timely file an Administrative Expense Proof
                            of Claim; and

                  v.        where parties can find further information with respect to the Debtors’
                            chapter 11 cases.

                  20.       The Plan Administrator intends to supplement notice of the Second

 Administrative Expense Bar Dates by providing notice by publication consistent with Bankruptcy

 Rule 2002(l). See Fed R. Bankr. P. 2002(l) (“The court may order notice by publication if it finds

 that notice by mail is impracticable or that it is desirable to supplement the notice.”). Such notice

 is appropriate for (i) those holders of Administrative Expense Claims to whom no other notice was

 sent and who are unknown or not reasonably ascertainable by the Plan Administrator; (ii) known

 holders of Administrative Expense Claims with addresses unknown by the Plan Administrator;

 and (iii) holders of Administrative Expense Claims with potential claims unknown by the Plan

 Administrator.          Accordingly, the Plan Administrator proposes to publish the Second

 Administrative Expense Bar Date Notice, with any necessary modifications for ease of publication,

 once in The New York Times (national edition) and once in the St. Louis Post Dispatch, subject to

 applicable publication deadlines, prior to the Second General Administrative Expense Bar Date.

 The Proposed Second Administrative Expense Bar Dates Are Reasonable and Appropriate

                  21.       The Second Administrative Expense Claims Bar Dates allow the Plan

 Administrator and parties in interest to expeditiously determine and evaluate the liabilities of the

 estates. The absence of such a deadline, in contrast, would prolong creditor uncertainty, increase

 the costs and expenses incurred by the Plan Administrator in connection with the claims

 reconciliation process, and delay or even derail the claims process, undercutting principal purposes

 of bankruptcy law.




                                                    11
Case 20-43597       Doc 1604    Filed 02/09/21 Entered 02/09/21 13:51:11           Main Document
                                          Pg 12 of 15


                22.    Bankruptcy Rule 2002(a)(7) requires the Plan Administrator to provide at

 least twenty-one (21) days’ notice of the time fixed for filing Administrative Expense Proofs of

 Claim. Bankruptcy Rule 2002(p)(2) requires at least thirty (30) days’ notice to creditors with a

 foreign address.

                23.    The Proposed Order provides that the Plan Administrator will provide thirty

 (30) days’ notice to all known creditors. KCC will have three (3) business days from the date of

 entry of an order in respect of this Motion to complete the mailing of the Second Administrative

 Expense Bar Date Notice.

                24.    Accordingly, the Plan Administrator submits that the proposed Second

 Administrative Expense Bar Dates and the proposed Procedures provide sufficient time for all

 parties in interest to assert their respective Administrative Expense Claims. Further, because the

 proposed Procedures will provide notice to all known parties in interest by mail and notice to any

 unknown parties in interest by publication, the Plan Administrator submits that the proposed

 Procedures are reasonably calculated to provide notice to all parties that may wish to assert

 Administrative Expense Claims in these chapter 11 cases.

                25.    KCC also will post the Administrative Expense Claim Form, along with

 instructions for filing Administrative Expense Claims, on the website established in these chapter

 11 cases (http://www.kccllc.net/Briggs).

                26.    Accordingly, the Plan Administrator submits that no further or other notice

 of the Second Administrative Expense Bar Dates is necessary and that the proposed Procedures

 provide due and proper notice of the Second Administrative Expense Bar Dates. Moreover, the

 Plan Administrator submits that establishing the Second Administrative Expense Bar Dates and




                                                12
Case 20-43597       Doc 1604      Filed 02/09/21 Entered 02/09/21 13:51:11                Main Document
                                            Pg 13 of 15


 authorizing the Plan Administrator to provide notice thereof, as provided herein, is in the Debtors’

 best interests and the best interest of their estates, creditors, and other parties-in-interest.

                 27.     Moreover, relief similar to the relief requested herein seeking to establish

 the Second Administrative Expense Bar Dates and approving the related form and manner of filing

 an Administrative Expense Claim or Governmental Administrative Expense Claim, has been

 granted in chapter 11 cases by bankruptcy courts in this district. In re Briggs & Stratton Corp.,

 No. 20-43597 (BSS) (Bankr. E.D. Mo. Oct. 19, 2020) [Docket No. 1121]; In re Noranda

 Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. October 7, 2016) [Docket No. 1255].

                                         Reservation of Rights

                 28.     Nothing contained herein is intended to be or shall be deemed as (i) an

 admission as to the validity of any claim against the Debtors, (ii) a waiver or limitation of the

 Debtors’ or any party in interest’s rights to dispute the amount of, basis for, or validity of any

 claim, (iii) a waiver of the Debtors’ rights under the Bankruptcy Code or any other applicable

 nonbankruptcy law, (iv) an agreement or obligation to pay any claims, (v) a waiver of any claims

 or causes of action which may exist against any creditor or interest holder, or (vi) an approval,

 assumption, adoption, or rejection of any agreement, contract, lease, program, or policy under

 section 365 of the Bankruptcy Code. Likewise, if the Court grants the relief sought herein, any

 payment made pursuant to the Court’s order is not intended to be and should not be construed as

 an admission to the validity of any claim or a waiver of the Debtors’ rights to dispute such claim

 subsequently.

                                                  Notice

                 29.     Notice of this Motion will be provided to (i) the Office of the United States

 Trustee for the Eastern District of Missouri; (ii) the holders of the thirty (30) largest unsecured

 claims against the Debtors on a consolidated basis; (iii) Latham & Watkins LLP (Attn: Peter P.


                                                    13
Case 20-43597      Doc 1604      Filed 02/09/21 Entered 02/09/21 13:51:11         Main Document
                                           Pg 14 of 15


 Knight, Esq. and Jonathan C. Gordon, Esq.), as counsel to JPMorgan Chase Bank, N.A., as the

 administrative agent and collateral agent under the ABL Credit Facility and DIP Facility;

 (iv) Pryor Cashman LLP (Attn: Seth H. Lieberman, Esq. and David W. Smith, Esq.), as counsel

 to Wilmington Trust, N.A., as successor indenture trustee under the Unsecured Notes; (v) the

 Internal Revenue Service; (vi) the United States Attorney’s Office for the Eastern District of

 Missouri; (vii) Brown Rudnick LLP (Attn: Robert J. Stark, Esq. and Osaka P. Lashko, Esq.), as

 counsel to the Creditors’ Committee; (viii) the Securities and Exchange Commission; (ix) any

 other party that has requested notice pursuant to Bankruptcy Rule 2002; and (x) any other party

 entitled to notice pursuant to Local Rule 9013-3(E) (collectively, the “Notice Parties”).

 Additionally, copies of this Motion and a proposed order will be made available on the Debtors’

 case information website (located at https://www.kccllc.net/Briggs). Notice of this Motion and

 any order entered hereon will be served in accordance with Local Rule 9013-3(E)(1).

                                       No Previous Request

                30.     No previous request for the relief sought herein has been made by the Plan

 Administrator to this or any other court.

 WHEREFORE, the Plan Administrator respectfully requests entry of the Proposed Order granting

 the relief requested herein and such other and further relief as the Court may deem just and

 appropriate.




                                                14
Case 20-43597     Doc 1604    Filed 02/09/21 Entered 02/09/21 13:51:11       Main Document
                                        Pg 15 of 15


 Dated: February 9, 2021
        St. Louis, Missouri
                                         Respectfully submitted,

                                         CARMODY MACDONALD P.C.


                                           /s/ Robert E. Eggmann
                                         Robert E. Eggmann, #37374MO
                                         Christopher J. Lawhorn, #45713MO
                                         Thomas H. Riske, #61838MO
                                         120 S. Central Avenue, Suite 1800
                                         St. Louis, Missouri 63105
                                         Telephone: (314) 854-8600
                                         Facsimile: (314) 854-8660
                                         Email: ree@carmodymacdonald.com
                                                cjl@carmodymacdonald.com
                                                thr@carmodymacdonald.com

                                         Local Counsel to the Plan Administrator of the
                                         Wind-Down Estates of the Debtors
                                         -and-
                                         Julie Dyas Goldberg (admitted pro hac vice)
                                         HALPERIN BATTAGLIA BENZIJA, LLP
                                         40 Wall Street, 37th Floor
                                         New York, New York 10005
                                         Telephone: (212) 765-9100
                                         Facsimile: (212) 765-0964
                                         Email: jgoldberg@halperinlaw.net

                                         Counsel to the Plan Administrator of the Wind-
                                         Down Estates of the Debtors




                                           15
